Citation Nr: 0114409	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  96-23 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 9, 1967 to 
January 18, 1968, and from July 1969 to January 1971.  The 
character of this service will be addressed in the reasons 
and bases section of this decision.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Detroit, 
Michigan, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran submitted additional evidence at the March 2001 
hearing, and the RO has not had an opportunity to review this 
evidence.  However, the veteran also submitted a waiver of 
review of this evidence by the RO.  Therefore, the Board may 
proceed with consideration of the veteran's claim. 


FINDINGS OF FACT

1.  The veteran had honorable service from October 1967 to 
January 1968.  

2.  The service medical records from October 1967 to January 
1968 are negative for a psychiatric disability, the veteran 
has not reported sustaining any stressors during this period 
that he believes resulted in the development of PTSD, and 
post service medical records are negative for an opinion 
regarding a relationship between the veteran's current 
diagnosis of PTSD and this period of active service. 

3.  The veteran's period of active service from July 1969 to 
January 1971 ended when he was discharged under other than 
honorable conditions.  

4.  The character of the veteran's discharge for the period 
of service from July 1969 to January 1971 was upgraded from 
other than honorable conditions in May 1977; however, upon a 
second review by the Army Discharge Review Board in May 1978, 
the upgraded discharge was not affirmed.

5.  A July 1978 administrative decision of the RO concluded 
that the veteran was considered to have been discharged under 
dishonorable conditions for the period of service from July 
1969 to January 1971; the veteran did not submit a notice of 
disagreement with this decision. 


CONCLUSION OF LAW

PTSD was not incurred due to a period of honorable active 
service.  38 U.S.C.A. §§ 101(2), 1110 (West 1991); 38 C.F.R. 
§§ 3.12(a), 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed PTSD as a result 
of active service.  He argues that he experienced many 
stressful incidents during the year he spent in Vietnam.  
These incidents included handling bodies and body parts, 
witnessing the deaths of soldiers, being frightened by 
repeated rocket attacks, and having a threat on his life made 
by his sergeant. 

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103).  The veteran was notified 
following the July 1978 administrative decision that the 
character of his service from July 1969 to January 1971 was a 
bar to payment of VA benefits.  He has been provided with 
similar information following several subsequent requests for 
various VA benefits, and again in June 1995 after he 
submitted his current claim for service connection.  The 
veteran was provided with a copy of the February 1996 rating 
decision which denied his claim for service connection for 
PTSD.  This decision informed the veteran that his first 
period of active service made him eligible for VA benefits, 
but that any disability that was incurred during the period 
of service that ended under other than honorable conditions 
would not be eligible for service connection.  The veteran 
was provided with this information a second time, as well as 
the pertinent laws and regulations, in the March 1996 
statement of the case.  He was asked to provide information 
regarding his stressors in a November 1998 letter.  A June 
2000 supplemental statement of the case again provided the 
veteran with additional information concerning the evidence 
required for his claim, the pertinent laws and regulations, 
and the reasons for the continued denial of his claim.  The 
Board concludes that the discussions of the letters, the 
statement of the case, and the supplemental statement of the 
case sent to the veteran informed him of the manner of 
evidence required to support his claim for service connection 
for PTSD, and that the VA's notification requirements have 
been met.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103).  The Board notes that the veteran 
has been contacted by the RO in order to obtain information 
regarding medical treatment for his claimed PTSD, as well as 
information concerning the stressors he believes resulted in 
this disability.  The RO has obtained all medical records 
concerning treatment for PTSD identified by the veteran, and 
associated them with the claims folder.  Furthermore, the RO 
has provided the veteran's stressors to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) in 
order to attempt to verify the veteran's claimed stressors.  
The reply from the USASCRUR is contained in the claims 
folder.  The Board must conclude that the duty to assist has 
been completed.  

Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of the 
VA's resources is not warranted.  Finally, the veteran's 
contentions regarding his claimed PTSD are predicated 
entirely upon stressors that are alleged to have occurred 
during a period of service that ended with an other than 
honorable discharge.  Therefore, any "error" to the veteran 
resulting from this decision does not affect the merits of 
his claim or substantive rights, for the reasons discussed 
above, and is therefore, harmless.  See 38 C.F.R. § 20.1102.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  However, if the former service 
member did not die in service, pension, compensation, or 
dependency and indemnity compensation is not payable unless 
the period of service on which the claim is based was 
terminated by discharge or release under conditions other 
than dishonorable.  A discharge under honorable conditions is 
binding on the Department of Veterans Affairs as to character 
of discharge.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).  
Therefore, the Board must first address the character of the 
veteran's service before examining whether or not PTSD was 
incurred due to service.  

A review of the records indicates that the veteran's Form DD 
214 for the period of active service from October 1967 to 
January 1968 states that the character of this service was 
honorable.  

The Form DD 214 for the veteran's second period of active 
service states that the character of service was under 
honorable conditions.  However, the remarks portion of this 
form notes that the veteran had applied for a discharge 
upgrade in April 1977, and that it had been upgraded in May 
1977.  The character of service prior to upgrade was noted to 
be under other than honorable conditions.  

A May 1978 report of an United States Army Discharge Review 
Board notes that the veteran was originally discharged with 
an undesirable discharge.  A previous review board had 
upgraded the discharge in May 1977 on the basis of the 
completion of a tour in Southeast Asia.  However, it was 
noted that the veteran had not submitted any supporting or 
mitigating reasons to substantiate an upgrade under the 
regular review program.  Although the veteran completed his 
tour in Southeast Asia, it was rated unsatisfactory.  The 
Discharge Review Board concluded that the upgraded discharge 
was not affirmed.  In reaching this decision, it was noted 
that the veteran's disciplinary record was evidenced by two 
separate charges in service for various acts of misconduct.  
It was further noted that the charges for which the veteran 
had been separated included an assault on a noncommissioned 
officer, and was sufficiently serious that in the absence of 
any explanation or submission of exhibits to explain the 
circumstances that resulted in the charges, the Discharge 
Review Board felt that affirmation was not appropriate.  A 
June 1978 note from the Director of the VA Compensation and 
Pension Service at the RO states that while some of the 
language in the May 1978 report was ambiguous, it was a 
denial of an upgrade, and entitlement to VA benefits was 
dependent on the original discharge.  

A July 1978 VA administrative decision noted that during 
active service, the veteran had been charged with disobeying 
a lawful order, striking a superior non-commissioned officer, 
and possession of a controlled substance.  He had been 
administratively separated and discharged under other than 
honorable conditions.  The veteran's discharge had been 
upgraded in May 1977 by the Department of Defense Discharge 
Review Board.  However, the second review by the Military 
Discharge Review Board in May 1978 was unfavorable.  The 
administrative decision held that the veteran's conduct 
during service was of such nature and frequency as to 
constitute willful and persistent misconduct.  It concluded 
that the veteran was considered to have been discharged under 
dishonorable conditions, and benefits were not payable by 
reason of his military service.  The veteran was informed of 
this decision and provided with his appellate rights in an 
August 1978 letter.  He did not submit a notice of 
disagreement with this decision.  Therefore, the July 1978 
decision is final.  38 U.S.C.A. § 7105.  As the veteran's 
second period of service is considered to have been under 
dishonorable conditions, compensation is not payable for any 
disability incurred during that period of service.  Only 
disabilities incurred in or aggravated during the veteran's 
first period of service will be considered for the purpose of 
determining whether or not the veteran is entitled to 
compensation for PTSD.  38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.12(a).  See also D'Amico v. West, 12 Vet. App. 264 
(1999). 

Service connection for PTSD requires three elements: (1) a 
current diagnosis of PTSD, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) medical evidence of a causal nexus between the current 
symptomatology and the claimed in-service stressor.  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  Recently, the 
regulation applicable to PTSD service connection claims, 
38 C.F.R. § 3.304(f), was amended to reflect changes in VA 
law as a result of the Cohen decision.  See 64 Fed. Reg. 
32807-08 (1999). 

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in- service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f). 

The veteran's DD 214 for his first period of service is 
negative for any awards or decorations that would be evidence 
of combat, such as a Purple Heart or Combat Infantryman's 
Badge.  The veteran did not have any overseas service during 
this period.  

A review of the service medical records for the veteran's 
first period of active service is negative for evidence of a 
psychiatric disability.  The January 1968 discharge 
examination indicates that the psychiatric evaluation was 
normal, and the veteran did not report any psychiatric 
problems on a Report of Medical History obtained at that 
time.  

The post service medical records include VA hospital records 
dated from October 1994 to November 1994, and March 1995.  
These records included diagnoses of schizoaffective disorder.  
They do not contain any opinion relating this disability to 
the veteran's first period of active service.  

The initial diagnosis of PTSD is found in VA hospital records 
dated from June 1995 to July 1995.  The examiner did not 
express any opinion as to the etiology of the veteran's PTSD.  

VA treatment records dated from August 1997 to September 1998 
are contained in the claims folder.  These show that the 
veteran was seen on several occasions at the mental health 
clinic.  A diagnosis of PTSD was not included, and the 
examiner did not relate any of the veteran's complaints to 
active service.  

VA hospital records from February 1998 include a diagnosis of 
PTSD, as well as schizo-affective disorder.  These records do 
not contain an opinion relating this disability to active 
service.  

Additional VA treatment records from November 1998 state that 
the veteran served in Vietnam from 1969 to 1971.  He related 
several potential stressors that occurred during this period, 
but did not make any reference to his first period of active 
service.  The diagnosis was PTSD.  

VA hospital record dated August 1999 to September 1999 
include a diagnosis of PTSD.  The etiology of this disability 
was not noted.  

Additional VA treatment records from April 1999 to November 
2000 show that the veteran was treated for several 
disabilities, including PTSD.  The examiner did not express 
an opinion regarding a relationship between the PTSD and the 
veteran's first period of active service.  

The veteran appeared at a hearing before the undersigned 
Board member at the RO in March 2001.  He presented testimony 
pertaining to the current symptomatology of his PTSD, as well 
as the stressors he believed resulted in the development of 
this disability.  Each of these stressors concerned the 
veteran's service in Vietnam during his second period of 
active service.  The veteran did not contend that he was 
exposed to a stressor during his first period of service.  
See Transcript.  

The veteran submitted additional statements and evidence 
concerning his claimed stressors at the March 2001 hearing.  
This evidence does not report any stressful events that 
occurred during his first period of service.  Each of his 
claimed stressors involved incidents that occurred during his 
service in Vietnam during his second period of active 
service.  

After careful review of the veteran's contentions and the 
evidence of record, the Board finds that entitlement to 
service connection for PTSD is not warranted.  The current 
medical records contain several diagnoses of PTSD, and some 
of these diagnoses were rendered after the veteran had 
provided his stressors to the examiner.  However, each of the 
stressors provided by the veteran are alleged to have 
occurred during his tour in Vietnam.  This tour was during 
the veteran's second period of active service, which ended in 
a discharge under dishonorable conditions.  As noted above, 
compensation is not payable for a disability that was 
incurred during a period of service that ended under other 
than honorable terms.  Therefore, this aspect of the 
veteran's claim does not present a basis for which relief may 
be granted, and has no legal merit.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.12(a).  See Sabonis v. Brown, 6 Vet. App. 426 
(1994). 

The only period of service that can be considered for 
purposes of determining entitlement to service connection for 
compensation is the first period of service from October 1967 
to January 1968.  The veteran did not serve outside the 
United States during this short period of service, and did 
not participate in combat.  The pertinent service medical 
records are completely negative for evidence of a psychiatric 
disability.  The veteran has been afforded several 
opportunities to provide a list of stressors, and has 
submitted testimony and statements listing his stressors, but 
none of these are alleged to have occurred during the first 
period of service.  The medical records contain diagnoses of 
PTSD, but these records either do not contain an opinion as 
to the etiology of the PTSD, or relate it to the stressors 
that occurred during the veteran's second period of service 
that ended in a dishonorable discharge.  There is no medical 
evidence or opinion that relates the veteran's current 
psychiatric disabilities to his first period of active 
service.  Therefore, as PTSD was not incurred due to a period 
of service for which compensation may be paid, entitlement to 
service connection is not warranted.  





(CONTINUED ON THE NEXT PAGE)


ORDER

Entitlement to service connection for PTSD is denied. 



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

